Citation Nr: 0615961	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
left great toe, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The instant claim was remanded by the Board in June 2005 for 
further development consistent with the United States Court 
of Veterans Appeals' (Court) holding in Manlicon v. West, 12 
Vet. App. 238 (1999).  

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

The record raises the issues of entitlement to service 
connection for onychonymycosis, and entitlement to service 
connection for athlete's foot secondary to onychonymycosis.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  
 

REMAND

The veteran essentially contends that the evaluation 
currently assigned to his service-connected left great toe 
disability does not accurately reflect its current severity.  
See April 2006 VA Form 9.  He is shown to have last been 
afforded a VA examination in July 2003.  As such, he is 
alleging that his left great toe disorder has worsened since 
his last examination.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  When a veteran-claimant alleges that his service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of disability 
since the previous examination.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that the veteran was entitled 
to a new examination after a two year period between the last 
VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  Hence, the 
veteran should be scheduled for a new examination.

Review of the evidentiary record reveals several letters from 
podiatrists associated with the Foot and Ankle Center of New 
Jersey.  Letters dated in March and October 2004 show that 
the veteran was being treated for his left great toe, and 
that his disorder caused him to suffer from chronic pain.  
Absent from the veteran's claim files are medical records 
associated with treatment afforded the veteran at the Foot 
and Ankle Center of New Jersey.  These private medical 
records may contain information critical to the matter at 
hand, and 38 C.F.R. § 3.159(c) mandates that VA assist in 
obtaining such records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  After obtaining a signed release form 
from the veteran, the RO should obtain 
copies of any existing medical records 
dating since November 2002, from the Foot 
and Ankle Center of New Jersey.  Any 
records obtained should be associated 
with the other evidence in the claim 
files.  Efforts to secure these records 
must continue until it is determined in 
writing that further efforts would be 
futile.  Ultimately, if the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, in compliance with the 
notification mandates set out in 38 
C.F.R. § 3.159(e), that fact should be 
noted in the veteran's claim files, and 
the appellant and his representative so 
notified in writing.

2.  Thereafter, the RO is to schedule the 
appellant for a VA podiatry examination 
in order to determine the nature and 
extent of any left great toe disability, 
to include osteoarthritis.  The claim 
folders must be made available for the 
examiner to review.  In accordance with 
the latest AMIE work sheets for rating 
this disability, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any left great toe disability.  
The examiner must specifically opine 
whether the severity of the disability 
associated with the veteran's left great 
toe is best described as being either 
moderate, moderately severe, or severe.  
A complete rationale for any opinions 
expressed must be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

